Citation Nr: 1118677	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from April 1973 to February 1978 and from June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record reflects that the Veteran requested a travel Board hearing but that he subsequently cancelled the request.

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in February 2011.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  He notified the Board that he had no further evidence and asked that adjudication of his appeal proceed.  

The case is again before the Board for final appellate review on the evidence now of record.


FINDING OF FACT

The competent evidence demonstrates that a bilateral knee disorder, diagnosed as chondromalacia, bilateral knee strain and degenerative joint disease, was incurred in service.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder, diagnosed as chondromalacia, bilateral knee strain and degenerative joint disease, is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for a bilateral knee disorder, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records indicate that in March 1976, the Veteran sought treatment for pain in his right knee beginning two days prior during a parcel march.  He stated that as the march progressed, his knee became more painful and weak, and that later he experienced a popping noise in his right knee while climbing stairs.  The clinician noted that the Veteran did not have any history of trauma to the right knee, and that there was evidence of chondromalacia.  The Veteran was diagnosed with a minor sprain of his right knee.  In June and July 1976, the Veteran complained of constant pain in the medial lateral and supra patella areas of both knees.  The clinician noted that the Veteran was probably experiencing patella chondromalacia and rough knee caps.  In August and September 1976, he was assessed with chronic chondromalacia, as well as roughing and degenerating knee caps.  He continued to be seen periodically for pain in one or both knees in December 1976, June 1977 and August to December 1977.  The separation examination in January 1978 revealed no knee abnormality.

Upon presenting for a June 1981 reserve enlistment examination, it was noted that the Veteran was medically qualified for appointment.  On his report of medical history, the Veteran further noted a history of chondromalacia patella in 1977.  He was seen in July 1982 and in June 1983 for left knee complaints.  He was assessed with chondromalacia patella.  A periodic examination in April 1986 revealed no abnormalities.  In a February 1990 report of medical history, the Veteran indicated that he was diagnosed with possible chondromalacia patella in 1976, but stated that he was not experiencing any knee problems or discomfort at that time.

Following service, the Veteran first sought treatment in April 2002 for complaints of right knee pain, which he indicated began three weeks prior to seeking treatment.  An x-ray was normal.  In December 2005, the Veteran presented with complaints of left knee pain.  X-ray of the left knee was unremarkable.

In January 2006, the Veteran suffered a work-related left knee injury when he fell down the stairs while working as a postal officer.  An MRI indicated a left knee medical meniscus tear, significant meniscus degeneration, and hyperextension with re-injury.  An arthroscopic partial lateral meniscectomy and arthroscopic plica resection of the left knee was performed that month.  During surgery the Veteran was found to have grade III chondromalacia of the patella and grade II chondromalacia of the lateral femoral condyle.

The Veteran underwent a VA examination in July 2008.  The examiner diagnosed bilateral knee strain/degenerative joint disease, and opined that these problems were not due to the military.  In support of his opinion, the examiner noted that the Veteran had pain in both knees in 1977 for which he was treated conservatively and that there was no injury.  The examiner further stated after military service, the Veteran slowly developed degenerative joint disease consistent with age and that he suffered a work-related injury in 2006.  The examiner felt that the Veteran's age along with the 2006 work injury caused the current bilateral knee pain.    

Noting that the VA examiner did not mention the diagnosis of chondromalacia in service or any other treatment throughout most of 1976 as well as the post-service finding of chondromalacia of the left knee in 2006, the Board referred the case for an expert opinion from an orthopedist with the Veteran's Health Administration (VHA) to determine if the Veteran's current bilateral knee disorder is of service origin.

In a February 2011 report, a VHA specialist offered the opinion that the currently diagnosed right and left knee disabilities (strain and degenerative joint disease) were at least as likely as not related to the right and left knee complaints recorded in service.  The specialist explained that apart from the work-related tear of the lateral cartilage of the left knee in 2006, the Veteran's in-service chondromalacia patella and strain of the knees resulted in the development of degenerative joint disease.  The specialist further noted that the chondromalacia noted in the 2006 operative report of the left knee represented a continuation of the chondromalacia diagnosed during active service and that it is related to the knee sprain and degenerative arthritis.  The specialist concluded that the Veteran's continued bilateral knee pain, discomfort during exercise, sports and recreation, squatting, kneeling and going up and down the stairs, are directly related to his service injuries as documented in the service medical records.  The specialist's opinions were based on 42 years of practice as an orthopedic surgeon and the performance of numerous arthroscopic surgical procedures. 

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In reviewing the aforementioned evidence, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the probative evidence supports the Veteran's claim.  Although the July 2008 VA examiner felt that the bilateral knee disorder was not incurred during active service, the VHA specialist concluded that the Veteran's current bilateral knee disorder, diagnosed as chondromalacia, bilateral knee strain and degenerative joint disease, was of service origin.  The July 2008 VA examiner's opinion did not take into account many of the Veteran's knee complaints made during service.  Accordingly, the VA examiner's conclusions are deemed less probative than the subsequent opinion provided by the VHA specialist.  The VHA specialist's opinion was based on a complete review of the claims file and was supported by sound medical rationale.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the evidence of record is sufficient to allow service connection for a bilateral knee disorder, diagnosed as chondromalacia, bilateral knee strain and degenerative joint disease, was incurred during active service.


ORDER

Service connection for a bilateral knee disorder, diagnosed as chondromalacia, bilateral knee strain and degenerative joint disease, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


